Name: Commission Regulation (EEC) No 594/86 of 28 February 1986 laying down detailed rules for the application of accession compensatory amounts applicable to trade in products covered by Regulations (EEC) No 3033/80 and (EEC) No 3035/80
 Type: Regulation
 Subject Matter: agricultural policy;  distributive trades;  Europe
 Date Published: nan

 1.3.86 Official Journal of the European Communities No L 58/9 COMMISSION REGULATION (EEC) No 594/86 of 28 February 1986 laying down detailed rules for the application of accession compensatory amounts applicable to trade in products covered by Regulations (EEC) No 3033/80 and (EEC) No 3035/80 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Spain and Portugal , import and granted on export ; whereas this also applies , mutatis mutandis, for certain provisions of the abovementioned Regulation where accession compen ­ satory amounts are granted by the Member State of import ; Whereas , where accession compensatory amounts are levied by the Member State of export, this must be indicated on the Community transit document laid down by Commission Regulation (EEC) No 223 /77 of 22 December 1976 on provisions for the implementa ­ tion of the Community transit procedure and for cer ­ tain simplifications of that procedure (6), as last amended by Regulation (EEC) No 1209/85 ( 7 ); where ­ as provision should be made for an endorsement on the said document in the cases in point ; Whereas the measures provided for in this Regulation are in accordance with the opinions of all the Manage ­ ment Committees concerned , HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 467/86 of 25 February 1986 laying down general rules regard ­ ing the system of accession compensatory amounts for cereals ('), and in particular Article 8 thereof, and the corresponding provisions of the other Regulations lay ­ ing down general rules regarding the system of acces ­ sion compensatory amounts for agricultural products , Whereas , Commission Regulation (EEC) No 623/ 86 (2), lays down , in accordance with the provisions of Articles 53 ( 1 ) and 213 ( 1 ) of the Act of Accession , the accession compensatory amounts applicable to goods covered by Council Regulation (EEC) No 3035/80 (3 ) exported to the Kingdom of Spain or the Portuguese Republic from the Community of Ten and the acces ­ sion compensatory amounts applicable to imports into the Community of Ten of goods covered by Council Regulation (EEC) No 3033/80 (4) from the Kingdom of Spain or the Portuguese Republic ; whereas the acces ­ sion compensatory amounts applicable in trade between the two Member States and between the two new Member States and third countries have also been laid down ; whereas , however, certain detailed rules of application should be laid down for accession compen ­ satory amounts applicable to trade of the sort ; Whereas Commission Regulation (EEC) No 548/86 ( 5 ), lays down detailed rules for applying the system of accession compensatory amounts referred to in Arti ­ cles 72 and 240 of the Act of Accession ; whereas it should be specified that certain provisions of that Regulation are to apply where accession compensatory amounts for goods covered by Regulations ( EEC) No 3033 /80 and (EEC) No 3035/80 are levied on Article 1 1 . This Regulation lays down detailed rules for the application of compensatory amounts , hereafter called 'accession compensatory amounts ', set out in Articles 53 ( 1 ) and 213 ( 1 ) of the Treaty of Accession of Spain and Portugal . 2 . For the purposes of this Regulation : (a) 'goods ' shall mean : goods covered by the provisions of either :  Council Regulation (EEC) No 3033 /80 of 11 November 1980 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products , or  Council Regulation (EEC) No 3035/80 of 11 November 1980 laying down general rules for granting export refunds on certain agricul ­ tural products exported in the form of goods not covered by Annex II to the Treaty , and the criteria for fixing the amount of such refunds . ') OJ No L 53 , 1.3 . 1986, p. 25 . 2 ) OJ No L 59, 1.3 . 1986, p. 1 . 3 ) OJ No L 323 , 29 . 11 . 1980, p. 27 . 4) OJ No L 323 , 29 . 11 . 1980, p. 1 . 5 ) OJ No L 55 , 1.3 . 1986, p. 52 . (6 ) OJ No L 38 , 9 . 2 . 1977 , p . 20 . ( 7 ) OJ No L 124,9 . 5 . 1985 , p . 19 . No L 58/ 10 Official Journal of the European Communities 1 . 3 . 86  Ã Ã ¾Ã ¹Ã Ã Ã Ã ¹Ã ºÃ ¬ ÃÃ ¿Ã Ã ± ÃÃ Ã ¿Ã Ã Ã Ã Ã ·Ã Ã ·Ã  ÃÃ ¿Ã Ã ­Ã Ã ¿Ã Ã ½ Ã µÃ ¹Ã ÃÃ Ã ±Ã Ã ¸Ã µÃ ¯ : Ã Ã Ã  Ã Ã Ã ½ Ã Ã ­Ã ºÃ ±  Ã Ã ½Ã ¿Ã ¼Ã ± Ã Ã ¿Ã Ã ½Ã ­Ã ¿Ã Ã ºÃ Ã ¬Ã Ã ¿Ã Ã  Ã ¼Ã ­Ã »Ã ¿Ã Ã  ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã .'  'Accession ' compensatory amount charged : EEC of 10 - name of new Member State of destination .'  'montantes compensatorios de "adhesiÃ ³n" per ­ cibido : CEE de los diez nombre del nuevo Estado miembro de destino .' (b) ' export declaration ' shall mean either :  the export declaration mentioned in Regula ­ tion (EEC) No 2102/77 , or  any other declaration , prescribed without pre ­ judice to specific customs provisions by the Member States , to be submitted to the customs authorities at the time of completion of cus ­ toms export formalities with a view to applying accession compensatory amounts . (c) 'Community of Ten ' shall mean : the Community as composed at 31 December 1985 . (d ) 'New Member State ' shall mean : the territory of the Kingdom of Spain , with the exception of the Canary Islands , Ceuta and Melilla, and the Portuguese Republic .  'Montants compensatoires "AdhÃ ©sion" perÃ §u : CEE Ã dix - nom du Nouvel Etat membre de destination .'  ' Importi compensativi adesione riscossi : CEE a 10 - nome del nuovo Stato membro .'  'compenserend bedrag toetreding geheven : EEG- 10 - naam van de nieuwe Lid-Staat van bestemming .'  'Montante compensatÃ ³rio "AdesÃ £o" cobrado : CEE dos Dez - nome do Novo Estado-mem ­ bro de destino .'Article 2 The provisions of Articles 2 and 3 of Regulation (EEC) No 548/86 shall apply to accession compensatory amounts . Article 3 When accession compensatory amounts are granted by the exporting Member State , the provisions of Arti ­ cles 5 to 9 of Regulation (EEC) No 548/86 shall apply . 2 . When goods accompanied by a community transit or proof of Community status document contain ­ ing one of the endorsements mentioned in para ­ graph 1 are released for home use in a Member State other than that indicated by the endorsement on this document, it shall be considered as coming from the Member State of destination originally provided for. 3 . If the new Member State of destination originally provided for, as indicated on the transit document mentioned in paragraph 1 , has a price level below that of the Member State of actual destination , then the latter shall charge the accession compen ­ satory amount applicable to trade carried out between the two Member States . 4 . When goods accompanied by a community transit or proof of Community status document contain ­ ing one of the endorsements mentioned in para ­ graph 1 are released for home use in a Member State other than that originally provided for, no accession compensatory amount may be granted . Article 4 When the importing Member State grants the accession compensatory amount the provisions of Articles 5(1 ) and (3 ), 6 and 9(1 ) and (2) of Regulation (EEC) No 548/86 shall apply mutatis mutandis. The provisions of this Article shall apply without pre ­ judice to the simplified procedures for imports . Article 5 When the exporting Member State charges the acces ­ sion compensatory amount : 1 . The Community transit or proof of Community status document used for the product for which customs export formalities have been completed and for which an accession compensatory amount should be charged shall contain in the 'description of goods ' box one of the following : Article 6 When goods are imported into a Member State which has a price level higher than the Member State of departure and the Community transit document does not contain one of the endorsements mentioned in Article 5 paragraph 1 , the accession compensatory amount shall be charged by the Member State of actual destination .  'TiltrÃ ¦delsesudligningsbelÃ ¸b obkrÃ ¦vet : De Ti - Den nye bestemmelsesmedlemsstats navn .' Article 7 1 . When goods are reimported into the Member State of departure after being exported to another Member  'BeitrittsausgleichsbetrÃ ¤ge erhoben : Zehnerge ­ meinschaft - Name des neuen Bestimmungs ­ mitgliedstaates .' 1.3.86 Official Journal of the European Communities No L 58/ 11 State , the provisions of Council Regulation (EEC) No 754/76 ('), shall apply , mutatis mutandis, in the reimporting Member State to the products which meet the requirements laid down in Article 2 (2 ) of that Regulation . 2 . The provisions of the following shall apply, mutatis mutandis, in the case of accession compensatory amounts to be charged in respect of intra-Com ­ munity trade :  Council Regulation (EEC) No 1430/79 (2),  Council Regulation (EEC) No 1697/79 (3 ), 2 . The following provisions shall apply in the case of trade between Portugal and Spain , on the one hand, and third countries on the other :  in the case of exports, the amounts specified in the Regulation fixing the accession compensatory amounts in respect of trade in goods covered by Regulations (EEC) No 3033/80 and (EEC) No 3035/80 shall be granted if they are preceded by a plus sign and charged if they are preceded by a minus sign ,  in the case of imports , the amounts specified in the Regulation fixing the accession compensatory amount in respect of trade in goods covered by Regulations (EEC) No 3033/80 and (EEC) No 3035/80 shall be charged if they are preceded by a plus sign and granted if they are preceded by a minus sign . 3 . For trade between Portugal and Spain the amounts specified in the Regulation fixing the accession com ­ pensatory amounts in respect of the trade in goods cov ­ ered by Regulations (EEC) No 3033/80 and (EEC) No 3035/80 shall be granted upon export or charged upon import, as the case may be, by the Member State in which the prices of the basic agricultural products concerned are higher.  Council Directive 79/623/EEC (4). Article 8 1 . The following provisions shall apply to trade between the Community of Ten on the one hand and Portugal and Spain on the other :  in the case of exports , the amounts specified in the Regulation fixing accession compensatory amounts in respect of the trade in goods covered by Regulations (EEC) No 3033 /80 and (EEC) No 3035/80 shall be granted if they are preceded by a plus sign and charged if they are preceded by a minus sign ,  in the case of imports , the amounts specified in the Regulation fixing accession compensatory amounts in respect of the trade in goods covered by Regulations (EEC) No 3033/80 and (EEC) No 3035 /80 shall be charged if they are preceded by a plus sign and granted if they are preceded by a minus sign . A rticle 9 This Regulation shall enter into force on 1 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 February 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L89, 2 . 4 . 1976, p. 1 . Q OJ No L 175 , 12 . 7 . 1979 , p. 1 . (  &lt;) OJ No L 197 , 3 . 8 . 1979, p. 1 . ( 4 ) OJ No L 179 , 17 . 7 . 1979 , p. 31